As filed with the Securities and Exchange Commission on October 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:November 30, 2013 Date of reporting period:August 31, 2013 Item 1. Schedules of Investments. SEMPER MBS TOTAL RETURN FUND Schedule of Investments - August 31, 2013 (Unaudited) Principal Amount/Shares Value ASSET-BACKED SECURITIES - 7.9% Merrill Lynch Mortgage Investors Trust $ 3.346%, due 5/25/33, Series 2003-A3, Class 1A $ Renaissance Home Equity Loan Trust 5.675%, due 6/25/37, Series 2007-2, Class AF2 (a) Total Asset-Backed Securities (cost $81,734) MORTGAGE-BACKED SECURITIES 32.2% CS First Boston Commercial Mortgage Trust 7.50%, due 6/25/20, Series 1997-2, Class A (d) FNMA REMIC Trust 2.00%, due 10/25/40, Series 2013-53, Class CB GNMA REMIC Trust 1.878%, due 3/16/46, Series 2013-46, Class AC (a) JP Morgan Mortgage Trust 6.00%, due 7/25/37, Series 2007-S3, Class 1A97 Merrill Lynch Alternative Note Asset Trust 6.00%, due 3/25/37, Series 2007-F1, Class 2A6 Morgan Stanley Capital I Trust 5.614%, due 11/12/49, Series 2007-T25, Class B (d) Wachovia Commercial Mortgage Trust 5.433%, due 7/15/42, Series 2005-C20, Class E (a)(d) 5.556%, due 12/15/44, Series 2005-C22, Class AJ Total Mortgage-Backed Securities (cost $1,334,886) U.S. GOVERNMENT AGENCIES - 44.5% FNMA TBA 3.50%, due 10/15/25 (b) 4.50%, due 10/15/41 (b) GNMA TBA 4.50%, due 10/15/43 (b) Total U.S. Government Agencies (cost $1,579,336) SHORT-TERM INVESTMENTS - 84.6% First American Prime Obligations Fund - Class Z, 0.01% (c) Total Short-Term Investments (cost $3,000,560) Total Investments -169.2% (cost $5,996,516) Liabilities less Other Assets - (69.2)% ) TOTAL NET ASSETS - 100.0% $ (a) Variable rate security.Rate shown reflects the rate in effect at August 31, 2013. (b) Security purchased on a when-issued basis.As of August 31, 2013, the total cost of investments purchased on a when-issued basis was 1,579,336 or 44.5% of total net assets. (c) Rate shown is the 7-day annualized yield as of August 31, 2013. (d) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securites Act of 1933, as amended, and may be sold only to dealers in the program or other "qualified institutional buyers."The Fund's adviser has determined that such security is liquid in accordance with the liquidity guidelines approved by the Board of Trustees of Advisors Series Trust.As of August 31, 2013, the value of these investments was $370,502 or 10.4% of total net assets. FNMA - Federal National Mortgage Association GNMA - Government National Mortgage Association TBA - To Be Announced Semper MBS Total Return Fund Notes to the Schedule of Investments August 31, 2013 (Unaudited) Note 1 – Securities Valuation The Semper MBS Total Return Fund’s (the “Fund”) investments in securities are carried at their fair value. Fixed income securities are valued at market on the basis of valuations furnished by an independent pricing service which utilizes dealer-supplied valuations, reported trades and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.Most fixed income securities are categorized in level 2 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.Short-term securities which mature after 60 days are valued at market.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Investments in open-end mutual funds are valued at their net asset value per share and are typically categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”). These procedures consider many factors, including the type of security, size of holding, trading volume and news events. Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of August 31, 2013: Level 1 Level 2 Level 3 Total Fixed Income Asset-Backed Securities $
